[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT                     FILED
                          ________________________          U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                                                   Aug. 20, 2008
                                No. 08-11113                   THOMAS K. KAHN
                            Non-Argument Calendar                  CLERK
                          ________________________

                    D. C. Docket No. 06-01765-CV-ORL-GJK

ANGELA WILKINSON,

                                                               Plaintiff-Appellant,

                                      versus

COMMISSIONER OF SOCIAL SECURITY,

                                                              Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                                (August 20, 2008)


Before BIRCH, DUBINA and CARNES, Circuit Judges.

PER CURIAM:

      This is Angela Wilkinson’s appeal from the district court’s judgment

affirming the Administrative Law Judge’s denial of her application for
supplemental security income under 42 U.S.C. § 1383(c)(3). Wilkinson raises two

issues.

      First, Wilkinson contends that the ALJ improperly weighed the medical

opinions presented. She argues that the ALJ discounted the opinions of examining

physicians, including two specialists, in favor of the opinion of a non-examining,

non-specialist state agency physician.

      The ALJ did not err in assigning minimal weight to the medical opinion of

the examining physicians supporting Wilkinson’s claim of disability because he

found, after reviewing the entire record, that their opinions were not supported by

the evidence. See Sryock v. Heckler, 764 F.2d 834, 835 (11th Cir. 1985) (“[T]he

ALJ is free to reject the opinion of any physician when the evidence supports a

contrary conclusion.” (quotation marks and citation omitted)); see also 20 C.F.R. §

404.1527(b) (“[The ALJ] will always consider the medical opinions in [the] case

record together with the rest of the relevant evidence . . . receive[d].”).

      The ALJ did not give undue weight to the opinion of the non-examining

state agency physician because he did not rely solely on that opinion. See

Broughton v. Heckler, 776 F.2d 960, 962 (11th Cir. 1985) (holding that “taken

alone” the opinions of non-examining physicians “do not constitute substantial

evidence on which to base an administrative decision”). The ALJ considered the



                                            2
opinions of other treating, examining, and non-examining physicians;

rehabilitation discharge notes indicating improvement; and Wilkinson’s own

disability reports and testimony. The record supports the ALJ’s finding that

Wilkinson had the residual functional capacity to perform light work. The ALJ

was not required to list in detail every bit of evidence he relied on to reach that

decision. See Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005) (stating that

“there is no rigid requirement that the ALJ specifically refer to every piece of

evidence in his decision”).

      Second, Wilkinson contends that the ALJ improperly applied the pain

standard in evaluating her testimony about her subjective complaints of pain. The

ALJ found that, although Wilkinson had medically determinable and severe

conditions that caused her some functional limitations, her statements about the

intensity, duration, and limiting effects of her symptoms were not entirely credible.

Substantial evidence in the record supports the ALJ’s findings. The ALJ observed

that Wilkinson’s testimony about the extent of her limitations was inconsistent

with medical evidence and disability reports regarding her daily activities. Thus,

the ALJ articulated explicit and adequate reasons for his findings. See Moore v.

Barnhart, 405 F.3d 1208, 1212 (11th Cir. 2005) (“[C]redibility determinations are

the province of the ALJ.”); see also Wilson v. Barnhart, 284 F.3d 1219, 1226 (11th


                                           3
Cir. 2002) (holding that findings such as effectiveness of treatment, ability to

perform daily activities, and limited use of pain medication can support an ALJ’s

decision to discredit subjective testimony).

      AFFIRMED.




                                          4